FILED
                              NOT FOR PUBLICATION                               AUG 09 2013

                                                                            MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50273

               Plaintiff-Appellee,               D.C.No. 2:11-cr-362-MMM-1

   v.                                            MEMORANDUM*

CHANCE LORANE WILLIS,

               Defendant-Appellant.


                      Appeal from the United States District Court
                         for the Central District of California
                     Margaret M. Morrow, District Judge, Presiding

                              Submitted August 7, 2013**
                                 Pasadena, California

Before:        SILVERMAN and WARDLAW, Circuit Judges, and
               CEDARBAUM,*** District Judge.

         Chance Lorane Willis appeals the district court’s decision that he is a career


   *
       This disposition is not appropriate for publication and may not be cited to or by
the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.
   **
      The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
   ***
        The Honorable Miriam Goldman Cedarbaum, Senior District Judge for the
Southern District of New York, sitting by designation.

                                             1
offender pursuant to § 4B1.1(a) of the U.S. Sentencing Guidelines. Willis argues

that the district court improperly determined that one of his prior felony

convictions – for first-degree robbery committed in Alabama at the age of 16 – was

an adult conviction. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

       For purposes of career offender status, a prior felony conviction is defined as

a “prior adult federal or state conviction.” U.S.S.G. § 4B1.2, Application Note 1.

“A conviction for an offense committed prior to age eighteen is an adult conviction

if it is classified as an adult conviction under the laws of the jurisdiction in which

the defendant was convicted.” Id. Willis argues that Alabama does not classify his

robbery conviction as an adult conviction because it defines an adult as “[a]n

individual 19 years of age or older.” Ala. Code § 12-15-102(1). This argument

fails to account for § 12-15-204(a)(2) of the Alabama Code, which provides that

“[n]otwithstanding any other provision of law, any person who has attained the age

of 16 years at the time of the conduct charged . . . shall be charged, arrested, and

tried as an adult” for a Class A felony. If applicable, this provision is mandatory.

Price v. State, 683 So. 2d 44, 45 (Ala. Crim. App. 1996) (“[T]he requirements of

[12-15-204]1 are compulsory . . . .”); see also L.R.G. v. State, 996 So. 2d 208, 209

(Ala. Crim. App. 2008) (noting legislative intent was to require that persons

   1
    At the time of Willis’ conduct and conviction, this provision appeared in substantially
identical form at Ala. Code § 12-15-34.1(a).

                                                2
subject to the statute “be treated as adults for all purposes”). First-degree robbery

is a Class A felony under Alabama law, Ala. Code § 13A-8-41(c), and Willis

committed the offense at age 16. Therefore, § 12-15-204 applied to Willis, and his

conviction constitutes an adult conviction. Willis’ argument to the contrary

ignores the plain language and effect of § 12-15-204. The law does not require the

use of the magic words “classified as an adult conviction” to make a conviction an

adult one.

      The certified court records submitted by the government to the district court

only confirm that Willis’ conviction is an adult conviction. The records show that

Willis applied for and was denied “youthful offender” status, which would have

provided certain procedural protections and limited his sentence. See Ala. Code §§

15-19-1 et seq. The records also show a checked box by “defendant pleads guilty

to Robbery first [degree],” while an alternative box for “defendant pleads guilty as

youthful offender” was left unchecked. Further, the records show that Willis did

not receive any of the protections afforded to juveniles during his court

proceedings. See, e.g., Ala. Code §§ 12-15-121(b), 12-15-129, 12-15-219(b).

      Willis also argues that we should apply the rule of lenity, under which we

construe ambiguous criminal statutes in favor of defendants. United States v.




                                           3
Gonzalez-Mendez, 150 F.3d 1058, 1061 (9th Cir. 1998). Because the Alabama

statutes applicable here are unambiguous, the rule does not apply.

      AFFIRMED.




                                         4